Exhibit 10.5

 

Director Stock Option Agreement

 

This Director Stock Option Agreement, dated as
of                                    , between Hertz Global Holdings, Inc., a
Delaware corporation, and the Director, is being entered into pursuant to the
Hertz Global Holdings, Inc. 2008 Omnibus Incentive Plan (the “Plan”).  The
meaning of capitalized terms used in this Agreement may be found in Section 6.

 

The Company and the Director hereby agree as follows:

 


SECTION 1.                                            GRANT OF OPTIONS


 


(A)                                  CONFIRMATION OF GRANT.  THE COMPANY HEREBY
EVIDENCES AND CONFIRMS, EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE
DIRECTOR OF OPTIONS TO PURCHASE THE NUMBER OF SHARES OF COMMON STOCK SPECIFIED
ON THE SIGNATURE PAGE HEREOF.  THE OPTIONS ARE NOT INTENDED TO BE INCENTIVE
STOCK OPTIONS UNDER THE CODE.  THIS AGREEMENT IS ENTERED INTO PURSUANT TO, AND
THE TERMS OF THE OPTIONS ARE SUBJECT TO, THE TERMS OF THE PLAN.  IF THERE IS ANY
INCONSISTENCY BETWEEN THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF THE
PLAN SHALL GOVERN.


 


(B)                                 OPTION PRICE.  EACH SHARE COVERED BY AN
OPTION SHALL HAVE THE OPTION PRICE SPECIFIED ON THE SIGNATURE PAGE HEREOF.  THE
OPTION PRICE PER SHARE OF COMMON STOCK IS EQUAL TO THE FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK ON THE GRANT DATE.


 


SECTION 2.                                            VESTING AND EXERCISABILITY


 


(A)                                  VESTING.  THE OPTIONS SHALL BE FULLY VESTED
AS OF THE GRANT DATE.


 


(B)                                 EXERCISE.  THE OPTIONS MAY BE EXERCISED AT
ANY TIME AND FROM TIME TO TIME PRIOR TO THE DATE THE OPTIONS TERMINATE PURSUANT
TO SECTION 3.  THE OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO WHOLE SHARES OF
COMMON STOCK AND MUST BE EXERCISED IN ACCORDANCE WITH SECTION 4.


 


SECTION 3.                                            TERMINATION OF OPTIONS. 
UNLESS EARLIER TERMINATED PURSUANT TO SECTION 5, THE OPTIONS SHALL TERMINATE ON
THE TENTH ANNIVERSARY OF THE GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT
EXERCISED PRIOR TO SUCH DATE.


 


SECTION 4.                                            MANNER OF EXERCISE


 


(A)                                  GENERAL.  SUBJECT TO SUCH REASONABLE
ADMINISTRATIVE REGULATIONS AS THE COMMITTEE MAY ADOPT FROM TIME TO TIME, THE
DIRECTOR MAY EXERCISE THE OPTIONS BY GIVING AT LEAST 10 BUSINESS DAYS PRIOR
WRITTEN NOTICE TO THE SECRETARY OF THE COMPANY SPECIFYING THE PROPOSED DATE ON
WHICH THE DIRECTOR DESIRES TO EXERCISE A VESTED OPTION (THE “ EXERCISE DATE “),
THE NUMBER OF WHOLE SHARES WITH RESPECT TO WHICH THE OPTIONS ARE BEING EXERCISED
(THE “ EXERCISE SHARES “) AND THE AGGREGATE OPTION PRICE FOR SUCH EXERCISE
SHARES (THE “ EXERCISE PRICE “). UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
(I) ON OR BEFORE THE EXERCISE DATE THE

 

1

--------------------------------------------------------------------------------



 


DIRECTOR SHALL DELIVER TO THE COMPANY FULL PAYMENT FOR THE EXERCISE SHARES IN
UNITED STATES DOLLARS IN CASH, OR CASH EQUIVALENTS SATISFACTORY TO THE COMPANY,
IN AN AMOUNT EQUAL TO THE EXERCISE PRICE PLUS (IF APPLICABLE) ANY REQUIRED
WITHHOLDING TAXES OR OTHER SIMILAR TAXES, CHARGES OR FEES AND (II) THE COMPANY
SHALL REGISTER THE ISSUANCE OF THE EXERCISE SHARES ON ITS RECORDS (OR DIRECT
SUCH ISSUANCE TO BE REGISTERED BY THE COMPANY’S TRANSFER AGENT). IN LIEU OF
DELIVERING CASH, THE DIRECTOR MAY TENDER SHARES OF COMMON STOCK THAT HAVE BEEN
OWNED BY THE DIRECTOR FOR ANY MINIMUM PERIOD NECESSARY TO AVOID ANY ADVERSE
ACCOUNTING TREATMENT, HAVING AN AGGREGATE FAIR MARKET VALUE ON THE EXERCISE DATE
EQUAL TO THE EXERCISE PRICE OR MAY DELIVER A COMBINATION OF CASH AND SUCH SHARES
OF COMMON STOCK HAVING AN AGGREGATE FAIR MARKET VALUE EQUAL TO THE DIFFERENCE
BETWEEN THE EXERCISE PRICE AND THE AMOUNT OF SUCH CASH AS PAYMENT OF THE
EXERCISE PRICE, SUBJECT TO SUCH RULES AND REGULATIONS AS MAY BE ADOPTED BY THE
COMMITTEE TO PROVIDE FOR THE COMPLIANCE OF SUCH PAYMENT PROCEDURE WITH
APPLICABLE LAW, INCLUDING SECTION 16(B) OF THE EXCHANGE ACT. IF APPLICABLE, THE
DIRECTOR MAY PAY THE EXERCISE PRICE AND ANY APPLICABLE WITHHOLDINGS THROUGH ANY
OTHER PROCEDURES ADOPTED BY THE COMMITTEE, INCLUDING (IF APPLICABLE)
BROKER-ASSISTED CASHLESS EXERCISE PROCEDURES.  THE COMPANY MAY REQUIRE THE
DIRECTOR TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS THE COMPANY SHALL
REASONABLY DEEM NECESSARY (I) TO EVIDENCE SUCH EXERCISE OR (II) TO COMPLY WITH
OR SATISFY THE REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE STATE OR NON-U.S.
SECURITIES LAWS OR ANY OTHER LAW.


 


(B)                                 RESTRICTIONS ON EXERCISE.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, THE OPTIONS MAY NOT BE EXERCISED IN WHOLE
OR IN PART, (I) (A) UNLESS ALL REQUISITE APPROVALS AND CONSENTS OF ANY
GOVERNMENTAL AUTHORITY OF ANY KIND SHALL HAVE BEEN SECURED, (B) UNLESS THE
PURCHASE OF THE EXERCISE SHARES SHALL BE EXEMPT FROM REGISTRATION UNDER
APPLICABLE U.S. FEDERAL AND STATE SECURITIES LAWS, AND APPLICABLE NON-U.S.
SECURITIES LAWS, OR THE EXERCISE SHARES SHALL HAVE BEEN REGISTERED UNDER SUCH
LAWS, AND (C) UNLESS ALL APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S.
TAX WITHHOLDING REQUIREMENTS SHALL HAVE BEEN SATISFIED OR (II) IF SUCH EXERCISE
WOULD RESULT IN A VIOLATION OF THE TERMS OR PROVISIONS OF OR A DEFAULT OR AN
EVENT OF DEFAULT UNDER, ANY OF THE FINANCING OR CREDIT AGREEMENTS OF THE COMPANY
OR ANY SUBSIDIARY.  THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN ANY CONSENTS OR APPROVALS REFERRED TO IN CLAUSE (I) (A) OF THE PRECEDING
SENTENCE, BUT SHALL OTHERWISE HAVE NO OBLIGATIONS TO TAKE ANY STEPS TO PREVENT
OR REMOVE ANY IMPEDIMENT TO EXERCISE DESCRIBED IN SUCH SENTENCE.


 


(C)                                  ISSUANCE OF SHARES.  THE SHARES OF COMMON
STOCK ISSUED UPON EXERCISE OF THE OPTIONS SHALL BE REGISTERED IN THE DIRECTOR’S
NAME, OR, IF APPLICABLE, IN THE NAMES OF THE DIRECTOR’S HEIRS OR ESTATE.  IN THE
COMPANY’S DISCRETION, SUCH SHARES MAY BE ISSUED EITHER IN CERTIFICATED FORM OR
IN UNCERTIFICATED, BOOK ENTRY FORM.  THE CERTIFICATE OR BOOK ENTRY ACCOUNT SHALL
BEAR SUCH RESTRICTIVE LEGENDS OR RESTRICTIONS AS THE COMPANY, IN ITS SOLE
DISCRETION, SHALL REQUIRE.  IF DELIVERED IN CERTIFICATE FORM, THE COMPANY MAY
DELIVER A SHARE CERTIFICATE TO THE DIRECTOR, OR DELIVER SHARES ELECTRONICALLY OR
IN CERTIFICATE FORM TO THE DIRECTOR’S DESIGNATED

 

2

--------------------------------------------------------------------------------



 


BROKER ON THE DIRECTOR’S BEHALF.  IF THE DIRECTOR IS DECEASED (OR IF DISABLED
AND IF NECESSARY) AT THE TIME THAT A DELIVERY OF SHARE CERTIFICATES IS TO BE
MADE, THE CERTIFICATES WILL BE DELIVERED TO THE DIRECTOR’S ESTATE, EXECUTOR,
ADMINISTRATOR, LEGALLY AUTHORIZED GUARDIAN OR PERSONAL REPRESENTATIVE (AS
APPLICABLE).


 


(D)                                 OTHER.  THE COMPANY MAY POSTPONE THE
ISSUANCE AND DELIVERY OF ANY SHARES OF COMMON STOCK PROVIDED FOR UNDER THIS
AGREEMENT FOR SO LONG AS THE COMPANY DETERMINES TO BE NECESSARY OR ADVISABLE TO
SATISFY THE FOLLOWING: (1) THE COMPLETION OR AMENDMENT OF ANY REGISTRATION OF
SUCH SHARES OR SATISFACTION OF ANY EXEMPTION FROM REGISTRATION UNDER ANY
SECURITIES LAW, RULE, OR REGULATION; (2) COMPLIANCE WITH ANY REQUESTS FOR
REPRESENTATIONS; AND RECEIPT OF PROOF SATISFACTORY TO THE COMPANY THAT A PERSON
SEEKING SUCH SHARES ON THE DIRECTOR’S BEHALF UPON THE DIRECTOR’S DISABILITY (IF
NECESSARY), OR UPON THE DIRECTOR’S ESTATE’S BEHALF AFTER THE DEATH OF THE
DIRECTOR, IS APPROPRIATELY AUTHORIZED.


 


SECTION 5.                                            CHANGE IN CONTROL


 


(A)                                  IN GENERAL.  IN THE EVENT OF A CHANGE IN
CONTROL, THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL) MAY DETERMINE THAT ALL THEN-OUTSTANDING OPTIONS SHALL BE CANCELED IN
EXCHANGE FOR A PAYMENT HAVING A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE
PRODUCT OF THE CHANGE IN CONTROL PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF
SHARES COVERED BY ALL SUCH OPTIONS IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL
OVER (II) THE AGGREGATE OPTION PRICE FOR ALL SUCH SHARES, TO BE PAID AS SOON AS
REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN 30 DAYS FOLLOWING THE CHANGE
IN CONTROL.


 


(B)                                 CANCELLATION.  NOTWITHSTANDING SECTION 5(A),
THE COMMITTEE MAY, IN ITS DISCRETION, TERMINATE ANY OUTSTANDING OPTIONS IF
(I) THE COMPANY PROVIDES HOLDERS OF SUCH OPTIONS WITH REASONABLE ADVANCE NOTICE
TO EXERCISE THEIR OUTSTANDING AND UNEXERCISED OPTIONS OR (II) THE COMMITTEE
REASONABLY DETERMINES THAT THE CHANGE IN CONTROL PRICE IS EQUAL OR LESS THAN THE
OPTION PRICE FOR SUCH OPTIONS.


 


(C)                                  ALTERNATIVE AWARDS.  NOTWITHSTANDING
SECTION 5(A), NO CANCELLATION, TERMINATION, ACCELERATION OF EXERCISABILITY OR
VESTING, OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO THE OPTIONS
IF THE COMMITTEE (AS CONSTITUTED IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL)
REASONABLY DETERMINES, IN GOOD FAITH, PRIOR TO THE CHANGE IN CONTROL THAT THE
OPTIONS SHALL BE HONORED OR ASSUMED OR NEW RIGHTS SUBSTITUTED THEREFOR BY AN
ALTERNATIVE AWARD, IN ACCORDANCE WITH THE TERMS OF SECTION 9.2 OF THE PLAN.


 


SECTION 6.                                            CERTAIN DEFINITIONS.  AS
USED IN THIS AGREEMENT, CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE
RESPECTIVE MEANING GIVEN IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL
HAVE THE FOLLOWING MEANINGS:


 

“Agreement” means this Director Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

 

3

--------------------------------------------------------------------------------


 

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Director’s position on the Board of the “Company,”
such term shall include the Company and its Subsidiaries.

 

“Director” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 7, following such person’s death or following such person’s Disability,
“Director” shall be deemed to include the person’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations thereunder that are in effect
at the time, and any reference to a particular section thereof shall include a
reference to the corresponding section, if any, of such successor statute, and
the rules and regulations.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Director.

 

“Normal Termination Date” has the meaning given in Section 3.

 

“Option” means the right granted to the Director hereunder to purchase one share
of Common Stock for a purchase price equal to the Option Price subject to the
terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Common Stock covered by an
Option, the purchase price specified in Section 1(b) for which the Director may
purchase such share of Common Stock upon exercise of an Option.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations thereunder.

 


SECTION 7.                                            CAPITAL ADJUSTMENTS. 
SUBJECT TO THE TERMS OF THE PLAN, IN THE EVENT OF ANY ADJUSTMENT EVENT AFFECTING
THE COMMON STOCK, THE COMMITTEE SHALL MAKE AN EQUITABLE AND PROPORTIONATE
ANTI-DILUTION ADJUSTMENT TO OFFSET ANY RESULTANT CHANGE IN THE PRE-SHARE PRICE
OF THE COMMON STOCK AND PRESERVE THE INTRINSIC VALUE OF OPTIONS AND ANY OTHER
AWARDS GRANTED UNDER THE PLAN.  SUCH MANDATORY ADJUSTMENT MAY INCLUDE A CHANGE
IN ANY OR ALL OF (A) THE NUMBER AND KIND OF SHARES OF COMMON STOCK WHICH
THEREAFTER MAY BE AWARDED OR OPTIONED AND SOLD UNDER THE PLAN (INCLUDING, BUT
NOT LIMITED TO, ADJUSTING ANY LIMITS ON THE NUMBER AND TYPES OF AWARDS THAT MAY
BE MADE UNDER THE PLAN), (B) THE NUMBER AND KIND OF SHARES OF COMMON STOCK
SUBJECT TO OUTSTANDING AWARDS, AND (C) THE GRANT, EXERCISE OR CONVERSION PRICE
WITH RESPECT TO ANY AWARD. 

 

4

--------------------------------------------------------------------------------



 


IN ADDITION, THE COMMITTEE MAY MAKE PROVISIONS FOR A CASH PAYMENT TO THE
DIRECTOR OR A PERSON WHO HAS AN OUTSTANDING AWARD.  THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO ANY AWARD SHALL BE ROUNDED TO THE NEAREST WHOLE NUMBER. 
ANY SUCH ADJUSTMENT SHALL BE CONSISTENT WITH SECTIONS 424, 409A AND 162(M) OF
THE CODE TO THE EXTENT THE AWARDS SUBJECT TO ADJUSTMENT ARE SUBJECT TO SUCH
SECTIONS OF THE CODE.


 


SECTION 8.                                            MISCELLANEOUS.


 


(A)                                  WITHHOLDING.  THE COMPANY OR ONE OF ITS
SUBSIDIARIES MAY REQUIRE THE DIRECTOR TO REMIT TO THE COMPANY AN AMOUNT IN CASH
SUFFICIENT TO SATISFY ANY APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S.
TAX WITHHOLDING OR OTHER SIMILAR CHARGES OR FEES THAT MAY ARISE IN CONNECTION
WITH THE GRANT, VESTING, EXERCISE OR PURCHASE OF THE OPTIONS.


 


(B)                                 AUTHORIZATION TO SHARE PERSONAL DATA.  THE
DIRECTOR AUTHORIZES ANY AFFILIATE OF THE COMPANY TO WHICH THE DIRECTOR SERVES ON
THE BOARD OR THAT OTHERWISE HAS OR LAWFULLY OBTAINS PERSONAL DATA RELATING TO
THE DIRECTOR TO DIVULGE OR TRANSFER SUCH PERSONAL DATA TO THE COMPANY OR TO A
THIRD PARTY, IN EACH CASE IN ANY JURISDICTION, IF AND TO THE EXTENT APPROPRIATE
IN CONNECTION WITH THIS AGREEMENT OR THE ADMINISTRATION OF THE PLAN.


 


(C)                                  NO RIGHTS AS STOCKHOLDER; NO VOTING
RIGHTS.  THE DIRECTOR SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO ANY SHARES OF COMMON STOCK COVERED BY THE OPTIONS UNTIL THE EXERCISE
OF THE OPTIONS AND DELIVERY OF THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR
DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DELIVERY OF
THE SHARES.


 


(D)                                 NO RIGHT TO CONTINUED SERVICES ON THE
BOARD.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO CONFER ON THE DIRECTOR ANY
RIGHT TO CONTINUE PROVIDING SERVICES AS A DIRECTOR OF THE COMPANY OR ANY
SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY OR
ANY SUBSIDIARY TO TERMINATE THE DIRECTOR’S SERVICES ON THE BOARD OF THE COMPANY
OR ANY SUBSIDIARY AT ANY TIME (REGARDLESS OF WHETHER SUCH TERMINATION RESULTS IN
(1) THE FAILURE OF ANY AWARD TO VEST; (2) THE FORFEITURE OF ANY UNVESTED OR
VESTED PORTION OF ANY AWARD; AND/OR (3) ANY OTHER ADVERSE EFFECT ON THE
INDIVIDUAL’S INTERESTS UNDER THE PLAN).  NOTHING IN THE PLAN OR THIS AGREEMENT
SHALL CONFER ON THE DIRECTOR THE RIGHT TO RECEIVE ANY FUTURE AWARDS UNDER THE
PLAN.


 


(E)                                  NON-TRANSFERABILITY OF OPTIONS.  THE
OPTIONS MAY BE EXERCISED ONLY BY THE DIRECTOR (OR, IF THE DIRECTOR IS DISABLED
AND IF NECESSARY, THE DIRECTOR’S LEGALLY AUTHORIZED GUARDIAN OR PERSONAL
REPRESENTATIVE) DURING DIRECTOR’S LIFETIME.  THE OPTIONS ARE NOT ASSIGNABLE OR
TRANSFERABLE, IN WHOLE OR IN PART, AND THEY MAY NOT, DIRECTLY OR INDIRECTLY, BE
OFFERED, TRANSFERRED, SOLD, PLEDGED, ASSIGNED, ALIENATED, HYPOTHECATED OR
OTHERWISE DISPOSED OF OR ENCUMBERED (INCLUDING, BUT NOT LIMITED TO, BY GIFT,
OPERATION OF LAW OR OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION TO THE ESTATE OF THE DIRECTOR UPON THE DIRECTOR’S

 

5

--------------------------------------------------------------------------------



 


DEATH OR WITH THE COMPANY’S CONSENT. THE COMPANY WILL NOT BE REQUIRED TO
RECOGNIZE ON ITS BOOKS ANY ACTION TAKEN IN CONTRAVENTION OF THESE RESTRICTIONS.


 


(F)                                    NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR
SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR
THE DIRECTOR, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER
ADDRESS AS THE COMPANY OR THE DIRECTOR, AS THE CASE MAY BE, SHALL SPECIFY BY
NOTICE TO THE OTHER:


 


(I)                                     IF TO THE COMPANY, TO IT AT:


 

Hertz Global Holdings, Inc.

c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey 07656

Attention:  General Counsel

 

Fax: (201) 594-3122

 


(II)                                  IF TO THE DIRECTOR, TO THE DIRECTOR AT HIS
OR HER MOST RECENT ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY.


 


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.


 


(G)                                 BINDING EFFECT; BENEFITS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS
OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.


 


(H)                                 WAIVER; AMENDMENT.


 


(I)                                     WAIVER.  ANY PARTY HERETO OR BENEFICIARY
HEREOF MAY BY WRITTEN NOTICE TO THE OTHER PARTIES (A) EXTEND THE TIME FOR THE
PERFORMANCE OF ANY OF THE OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES
UNDER THIS AGREEMENT, (B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR
COVENANTS OF THE OTHER PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR
MODIFY PERFORMANCE OF ANY OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS
AGREEMENT.  EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN
PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY
OR ON BEHALF OF ANY PARTY OR BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE

 

6

--------------------------------------------------------------------------------



 


A WAIVER BY THE PARTY OR BENEFICIARY TAKING SUCH ACTION OF COMPLIANCE WITH ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN.  THE
WAIVER BY ANY PARTY HERETO OR BENEFICIARY HEREOF OF A BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY PRECEDING OR
SUCCEEDING BREACH AND NO FAILURE BY A PARTY OR BENEFICIARY TO EXERCISE ANY RIGHT
OR PRIVILEGE HEREUNDER SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S
RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR
BENEFICIARY’S RIGHTS TO EXERCISE THE SAME AT ANY SUBSEQUENT TIME OR TIMES
HEREUNDER.


 


(II)                                  AMENDMENT.  THIS AGREEMENT MAY BE AMENDED
FROM TIME TO TIME BY THE COMMITTEE IN ITS DISCRETION; PROVIDED, HOWEVER, THAT
THIS AGREEMENT MAY NOT BE MODIFIED IN A MANNER THAT WOULD HAVE A MATERIALLY
ADVERSE EFFECT ON THE OPTIONS AS DETERMINED IN THE DISCRETION OF THE COMMITTEE,
EXCEPT AS PROVIDED IN THE PLAN, OR IN ANY OTHER WRITTEN DOCUMENT SIGNED BY THE
DIRECTOR AND THE COMPANY.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED ORALLY.


 


(I)                                     ASSIGNABILITY.  NEITHER THIS AGREEMENT
NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON
HEREOF SHALL BE ASSIGNABLE BY THE COMPANY OR THE DIRECTOR WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY.


 


(J)                                     INTERPRETATION.  THE COMMITTEE SHALL
HAVE FULL POWER AND DISCRETION TO CONSTRUE AND INTERPRET THE PLAN (AND ANY
RULES AND REGULATIONS ISSUED THEREUNDER) AND THIS AWARD.  ANY DETERMINATION OR
INTERPRETATION BY THE COMMITTEE UNDER OR PURSUANT TO THE PLAN OR THIS AWARD
SHALL BE FINAL AND BINDING AND CONCLUSIVE ON ALL PERSONS AFFECTED HEREBY.


 


(K)                                  LIMITATION ON RIGHTS; NO RIGHT TO FUTURE
GRANTS.  BY ENTERING INTO THIS AGREEMENT AND ACCEPTING THE OPTIONS EVIDENCED
HEREBY, THE DIRECTOR ACKNOWLEDGES: (A) THAT THE PLAN IS DISCRETIONARY IN NATURE
AND MAY BE SUSPENDED OR TERMINATED BY THE COMPANY AT ANY TIME; (B) THAT THE
AWARD DOES NOT CREATE ANY CONTRACTUAL OR OTHER RIGHT TO RECEIVE FUTURE GRANTS OF
AWARDS; (C) THAT PARTICIPATION IN THE PLAN IS VOLUNTARY; AND (D) THAT THE FUTURE
VALUE OF THE COMMON STOCK IS UNKNOWN AND CANNOT BE PREDICTED WITH CERTAINTY.


 


(L)                                     CONSENT TO ELECTRONIC DELIVERY.  BY
ENTERING INTO THIS AGREEMENT AND ACCEPTING THE OPTIONS EVIDENCED HEREBY, THE
DIRECTOR HEREBY CONSENTS TO THE DELIVERY OF INFORMATION (INCLUDING, WITHOUT
LIMITATION, INFORMATION REQUIRED TO BE DELIVERED TO THE DIRECTOR PURSUANT TO
APPLICABLE SECURITIES LAWS) REGARDING THE COMPANY AND THE SUBSIDIARIES, THE
PLAN, THIS AGREEMENT AND THE OPTIONS VIA COMPANY WEB SITE OR OTHER ELECTRONIC
DELIVERY.


 


(M)                               COMPENSATION RECOVERY POLICY.  WITHOUT
LIMITING ANY OTHER PROVISION OF THIS AGREEMENT, THE OPTIONS GRANTED HEREUNDER
SHALL BE SUBJECT TO THE

 

7

--------------------------------------------------------------------------------



 


COMPENSATION RECOVERY POLICY UNDER THE COMPANY’S STANDARDS OF BUSINESS CONDUCT
(AS AMENDED FROM TIME TO TIME, AND INCLUDING ANY SUCCESSOR OR REPLACEMENT POLICY
OR STANDARD) TO THE EXTENT APPLICABLE.


 


(N)                                 COMPANY RIGHTS.  THE EXISTENCE OF THE
OPTIONS DOES NOT AFFECT IN ANY WAY THE RIGHT OR POWER OF THE COMPANY OR ITS
STOCKHOLDERS TO MAKE OR AUTHORIZE ANY OR ALL ADJUSTMENTS, RECAPITALIZATIONS,
REORGANIZATIONS OR OTHER CHANGES IN THE COMPANY’S CAPITAL STRUCTURE OR ITS
BUSINESS, INCLUDING THAT OF ITS AFFILIATES, OR ANY MERGER OR CONSOLIDATION OF
THE COMPANY OR ANY AFFILIATE, OR ANY ISSUE OF BONDS, DEBENTURES, PREFERRED OR
OTHER STOCKS WITH PREFERENCE AHEAD OF OR CONVERTIBLE INTO, OR OTHERWISE
AFFECTING THE COMMON STOCK OR THE RIGHTS THEREOF, OR THE DISSOLUTION OR
LIQUIDATION OF THE COMPANY OR ANY AFFILIATE, OR ANY SALE OR TRANSFER OF ALL OR
ANY PART OF THE COMPANY’S OR ANY AFFILIATE’S ASSETS OR BUSINESS, OR ANY OTHER
CORPORATE ACT OR PROCEEDING, WHETHER OF A SIMILAR CHARACTER OR OTHERWISE.


 


(O)                                 SEVERABILITY.  IF A COURT OF COMPETENT
JURISDICTION DETERMINES THAT ANY PORTION OF THIS AGREEMENT IS IN VIOLATION OF
ANY STATUTE OR PUBLIC POLICY, THEN ONLY THE PORTIONS OF THIS AGREEMENT WHICH
VIOLATE SUCH STATUTE OR PUBLIC POLICY SHALL BE STRICKEN, AND ALL PORTIONS OF
THIS AGREEMENT WHICH DO NOT VIOLATE ANY STATUTE OR PUBLIC POLICY SHALL CONTINUE
IN FULL FORCE AND EFFECT.   FURTHER, IT IS THE PARTIES’ INTENT THAT ANY COURT
ORDER STRIKING ANY PORTION OF THIS AGREEMENT SHOULD MODIFY THE TERMS AS NARROWLY
AS POSSIBLE TO GIVE AS MUCH EFFECT AS POSSIBLE TO THE INTENTIONS OF THE PARTIES’
UNDER THIS AGREEMENT.


 


(P)                                 FURTHER ASSURANCES.  THE DIRECTOR AGREES TO
USE HIS OR HER REASONABLE AND DILIGENT BEST EFFORTS TO PROCEED PROMPTLY WITH THE
TRANSACTIONS CONTEMPLATED HEREIN, TO FULFILL THE CONDITIONS PRECEDENT FOR THE
DIRECTOR’S BENEFIT OR TO CAUSE THE SAME TO BE FULFILLED AND TO EXECUTE SUCH
FURTHER DOCUMENTS AND OTHER PAPERS AND PERFORM SUCH FURTHER ACTS AS MAY BE
REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT THE PROVISIONS HEREOF AND THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(Q)                                 APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE
REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE
LAWS OF ANY OTHER JURISDICTION.


 


(R)                                    SECTION AND OTHER HEADINGS, ETC.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


 


(S)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the date first above written.

 

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DIRECTOR:

 

 

 

«Name»

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Address of the Director:

 

 

 

«Address»

 

Total Number of shares of Common
Stock for the Purchase of Which
Options have been Granted

 

Option Price

 

 

 

 

 

Shares

 

$

 

 

9

--------------------------------------------------------------------------------